Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed January 7, 2021 is acknowledged.  Claims 1-44, 46, 53, 55 and 60-66 are canceled. Claims 45, 47, 51-52 and 67-69 are amended. Claims 70-73 are newly added. Claims 45, 47-52, 54, 56-59, 67-69 and new claims 70-73 are pending. The election was made without traverse (filed 7/11/16) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 45, 47-52, 54, 56-59 and 67-73 are under examination with respect to SEQ ID NO:2 in this office action.
4.	Applicant’s arguments filed on January 7, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 45, 47-52, 54-59 and 67-69 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in response to Applicant’s amendment to the claims and arguments on p. 11-12 of the response.

The rejection of claims 45, 47-52, 54-57, 59 and 67-69 under 35 U.S.C. 103 as being unpatentable over Westbrook et al. (US7897361, as in IDS) in view of Sihlbom et al. (Intl. J. Mass Spec. 2004; 234;145-152) and Kapron et al. (Protein Science 1997; 6:2120-2133) is withdrawn in response to Applicant’s amendment to the claims and arguments on p. 14-15 of the response.
The rejection of claims 45, 47-59, 61-62 and 67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US7897361  in view of Aebersold (WO2005114221) and Kapron et al. (Protein Science 1997; 6:2120-2133) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on January 7, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9 of the response, Applicant argues that the rejection has been overcome in view of amendment to independent claim 45 and dependent claim 52. 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP§§2171-2173 and MPEP §2173.05(b), the claims are indefinite because:
i. The limitation “wherein at least one specific glycoform derived from the clusterin precursor or fragment thereof comprises a glycosylated fragment of a beta chain of human clusterin having the sequence set forth in SEQ ID NO:1, having an N-linked attached to asparagin 64 (64N-glycan)….” recited in independent claim 45 is unclear because it is not clear whether the recited glycosylated fragment has the sequence set forth in SEQ ID NO:1 or the recited beta chain of human clusterin has the sequence set forth in SEQ ID NO:1.
ii. Claims 58-59 are indefinite because claim 58 or 59 recites the limitation "the relative amount…." in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The rest of the claims are indefinite as depending from an indefinite claim 45. Accordingly, the rejection of claims 45, 47-52, 54, 56-59 and 67-73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 
Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 45, 47-52, 54, 56-59 and 67-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
	Claims 45, 47-52, 54, 56-59 and 67-73 as amended encompass using a genus of structurally and functionally undefined at least one specific glycoform derived from the clusterin precursor or fragment thereof comprising a glycosylated fragment of a beta chain of human clusterin having the sequence set forth in SEQ ID NO:1 having an N-linked glycan attached to asparagine 64 (64N-glycan).
On p. 9-10 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 45. 

i. The claims encompass using a genus of structurally and functionally undefined at least one specific glycoform derived from the clusterin precursor or fragment thereof comprising a glycosylated fragment of a beta chain of human clusterin having the sequence set forth in SEQ ID NO:1 having an N-linked glycan attached to asparagine 64 (64N-glycan).
ii. The specification only teaches that the level of glycopeptides comprising SEQ ID NO:2 and having 64N-glycan selected from N-linked glycan recited in independent claim 45 as shown in tables 3C and table 6-7 is reduced in AD (high levels of hippocampal atrophy) as compared to individuals with mild cognitive impairment (MCI, low atrophy) (see p. 54-55, figures 2, 6 and 8, tables 3C and 6-7 of the instant specification).  
	ii. The specification provides no structurally and functionally relationship between the glycopeptides comprising SEQ ID NO:2 and having 64N-glycan selected from SA1-(HexNAc-Hex)2-core (m/z 953.71), SA2-(HexNAc-Hex)2-core (m/z 1050.74), SA1-(HexNAc-Hex)3-core (m/z 1075.42), SA2-(HexNAc-Hex)3-core (m/z 1172.45), SA1-(HexNAc-Hex)4-core (m/z 1197.13), SA3-(HexNAc-Hex)3-core (m/z 1269.49), SA2-
	iii. The specification provides no structural and functional correlation between other glycopeptides comprising other structurally and functionally undefined glycosylated fragments of the beta chain of human clusterin in AD or MCI because the specification fails to provide information as to other fragments, for example, the fragments shown in table 1B are reduced in AD when compared to subjects with MCI as instantly claimed. Thus, it is not known whether other glycopeptide fragments are reduced when compared to subjects with MCI and can be used for diagnosing AD because as admitted by Applicant, not all glycopeptide fragments are reduced (see figures 5-7, 14-15 and 17-18, tables 1A-1B). Since the structural and functional relationship of other fragments with the glycopeptides comprising SEQ ID NO:2 and having 64N-glycan shown in table 7 and their levels AD and MCI are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of glycopeptides in AD and MCI, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims Claims 45, 47-52, 54, 56-59 and 67-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
Conclusion

8.	NO CLAIM IS ALLOWED.



9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thambisetty et al. (Arch Gen Psychiatry, 2010; 67:739-748) teach that the plasma concentration of clusterin is increased in AD patients as compared to MCI patients (see abstract; p. 740-741, proteomics; p. 742-744).
Westbrook (US7897361) teaches a method of diagnosing AD or MCI or assessing stage of pre-AD, MCI, advanced AD in a subject, the method comprising providing a test sample, detecting a differentially expressed protein, said protein being clusterin precursor protein (Swiss-PROT Accession number (SPN) PI 0909) or in combination with other proteins, in a sample from said subject, wherein a decrease in the expression of said clusterin precursor protein compared to the expression of said protein in a healthy control subject is indicative of AD or MCI in the subject undergoing diagnosis; wherein the clusterin precursor protein is detected in the sample using mass spectrometry including LS/MS/MS, MALDI-TOF or SELDI-TOF or using 2D gel electrophoresis, wherein the sample is blood, plasma, CSF (see abstract; col. 2, line 26-col.4, line 52; col. 4; col. 21-22; col. 5, line 61 to col. 6, line 34; col.11-12; col. 21, line 23-col.31, line 25; col. 77-78, claims 1- 8), and also teaches determining the concentration, amount or degree of the expression of  at least one specific protein isoform and/or glycoform of each of at least two, three, four or five of said biomarker  four or five of: apolipoprotein A-IV precursor; apolipoprotein C-III precursor; transthyretin; galectin 7; complement C4 precursor; alpha-2-macroglobulin precursor; Ig alpha-1 chain C; histone 2B; Ig lambda chain C region; fibrinogen gamma chain precursor; complement factor H; inter-alpha-trypsin heavy chain H4 precursor; complement C3 precursor; gamma or beta actin; haptoglobin precursor; and serum albumin precursor (see figures 6-7, 12; col. 3, lines 24-64; col.6, lines 18-33) and different measurement methods including gel electrophoresis; LC-MS/MS; Selected Reaction Monitoring (SRM) mass spectrometry, sum scaled Selected Reaction Monitoring (SRM) mass spectrometry; not labelled; or gel electrophoresis followed by Selected Reaction Monitoring (SRM) mass spectrometry (see Col.4; col.6-7; col. 11-12, in particular).
Sihlbom et al. (Intl. J. Mass Spec. 2004; 234;145-152) teach methods of detection different glycoform peptides derived from the clusterin precursor (i.e. ApoJ) in CSF of AD patients as compared to controls, and that different glycoform peptides derived from the clusterin precursor (i.e. ApoJ) or fragment comprise a glycosylated fragment of a beta chain of human clusterin wherein the glycosylated fragment comprises instant SEQ ID NO:2 and has a N-linked glycan that is SA1-(HexNAc-Hex)2-core or SA2-(HexNAc-Hex)2-core, wherein the detection method uses trypsin digestion followed by mass spec including Fourier transform ion cyclotron resonance mass spectrometry (FT-ICR MS) and infrared multiphoton dissociation (IRMPD) as in claim 45 (see p. 146; p. 149-151, tables 3-4, figures 3-5), and also teaches additional glycosylated fragments including SEQ ID NO:3 and 7 and table 3A/3B (see p. 150, 
Kapron et al. (Protein Science 1997; 6:2120-2133) teaches glycopeptides from human serum clusterin comprising SEQ ID NO:2: HN*STGCLR and that there are six N-linked gycosylation sites in human serum clusterin including three in beta chain/subunit 64N (64N-glycan), 127N and 147N, and three in alpha chain/subunit:64N, 81N and 123N; and seven different possible types of oligosaccharide structures by mass including monosialobiantennary (i.e. SA1-(HexNAc-Hex)2-core), bisialobiantennary (i.e.SA2-(HexNAc-Hex)2-core), trisialotriantennary (i.e. SA3-(HexNAc-Hex)3-core) and tetrasialotriantennary (see abstract; p. 2122, table 1, figure 3, p. 2124, 2nd col.; p. 2125-2126, tables 3-4, figure 4; p. 2128-2130, figure 5-7, table 5), additional glycopepetides derived from human serum clusterin including K/K/KEDALN*ETR (SEQ ID NOs:3-5),  MLN*TSSLLEQLNEQFNWVR (SEQ ID NO:6) and LAN*LTQGEDQYYLR (SEQ ID NO:7) as in claims 47-48 (see table 2-4, figure 4) and also teaches methods of detecting these glycopeptides of clusterin using gel electrophoresis, MALDI-TOF mass spectrometry (see p. 2131-2132) and determining the concentration, amount or degree of expression of the at least glycopeptides derived from clusterin relative to other glycopeptides derived from clusterin or the total concentration, amount or degree of expression of all glycoforms of the clusterin or relative to one or more lower antennary glycoforms, wherein the protein glycoforms are not labelled or a panel of eight glycosylated fragment with different N-linked glycan attached to 64N-glycan as in claim 67 (p. 2130, table 5).



SEQ ID NO:1
US-11-664-076-6
; Sequence 6, Application US/11664076
; Patent No. 7897361
; GENERAL INFORMATION
;  APPLICANT: Westbrook, Jules
;  APPLICANT:Byers, Helen
;  APPLICANT:Ward, Malcolm
;  APPLICANT:Lovestone, Simon
;  APPLICANT:Hye, Abdul
;  APPLICANT:Lynham, Stephen
;  APPLICANT:Joubert, Richard
;  APPLICANT:Prefot, Petra
;  APPLICANT:Kuhn, Karsten
;  APPLICANT:Baumann, Christian
;  APPLICANT:Schaefer, Juergen
;  APPLICANT:Prinz, Thorsten
;  APPLICANT:Kienle, Stefan
;  TITLE OF INVENTION: Methods and Compositions Relating to
;  TITLE OF INVENTION:Alzheimer's Disease
;  FILE REFERENCE: 0380-P04293US00
;  CURRENT APPLICATION NUMBER: US/11/664,076
;  CURRENT FILING DATE: 2009-10-20
;  PRIOR APPLICATION NUMBER: PCT/GB05/03756
;  PRIOR FILING DATE: 2005-09-29
;  PRIOR APPLICATION NUMBER: GB 0421639.6
;  PRIOR FILING DATE: 2004-09-29
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 6
;  LENGTH: 449
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-11-664-076-6

  Query Match             100.0%;  Score 2363;  DB 5;  Length 449;
  Best Local Similarity   100.0%;  
  Matches  449;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMKTLLLFVGLLLTWESGQVLGDQTVSDNELQEMSNQGSKYVNKEIQNAVNGVKQIKTLI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMKTLLLFVGLLLTWESGQVLGDQTVSDNELQEMSNQGSKYVNKEIQNAVNGVKQIKTLI 60

Qy         61 EKTNEERKTLLSNLEEAKKKKEDALNETRESETKLKELPGVCNETMMALWEECKPCLKQT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EKTNEERKTLLSNLEEAKKKKEDALNETRESETKLKELPGVCNETMMALWEECKPCLKQT 120

Qy        121 CMKFYARVCRSGSGLVGRQLEEFLNQSSPFYFWMNGDRIDSLLENDRQQTHMLDVMQDHF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CMKFYARVCRSGSGLVGRQLEEFLNQSSPFYFWMNGDRIDSLLENDRQQTHMLDVMQDHF 180

Qy        181 SRASSIIDELFQDRFFTREPQDTYHYLPFSLPHRRPHFFFPKSRIVRSLMPFSPYEPLNF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SRASSIIDELFQDRFFTREPQDTYHYLPFSLPHRRPHFFFPKSRIVRSLMPFSPYEPLNF 240

Qy        241 HAMFQPFLEMIHEAQQAMDIHFHSPAFQHPPTEFIREGDDDRTVCREIRHNSTGCLRMKD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HAMFQPFLEMIHEAQQAMDIHFHSPAFQHPPTEFIREGDDDRTVCREIRHNSTGCLRMKD 300

Qy        301 QCDKCREILSVDCSTNNPSQAKLRRELDESLQVAERLTRKYNELLKSYQWKMLNTSSLLE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QCDKCREILSVDCSTNNPSQAKLRRELDESLQVAERLTRKYNELLKSYQWKMLNTSSLLE 360

Qy        361 QLNEQFNWVSRLANLTQGEDQYYLRVTTVASHTSDSDVPSGVTEVVVKLFDSDPITVTVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QLNEQFNWVSRLANLTQGEDQYYLRVTTVASHTSDSDVPSGVTEVVVKLFDSDPITVTVP 420

Qy        421 VEVSRKNPKFMETVAEKALQEYRKKHREE 449
              |||||||||||||||||||||||||||||
Db        421 VEVSRKNPKFMETVAEKALQEYRKKHREE 449

AEG77623
ID   AEG77623 standard; protein; 449 AA.
XX
AC   AEG77623;
XX
DT   19-JAN-2012  (revised)
DT   15-JUN-2007  (revised)
DT   01-JUN-2006  (first entry)
XX
DE   Human clusterin precursor protein sequence.

KW   expression; Alzheimers disease; neuroprotective; nootropic; degeneration;
KW   neurological disease; diagnosis; drug screening; pharmaceutical;
KW   clusterin precursor; BOND_PC; TRPM-2; TRPM-2 gene product;
KW   apolipoprotein-J; Apo-J; SP-40,40; aging-associated protein 4;
KW   CLU protein; unnamed protein product; mature alpha-chain (AA 205-427);
KW   clusterin; GO5615; GO6629; GO6915; GO6958; GO8219; GO45087.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..22
FT                   /label= Signal_peptide
XX
CC PN   WO2006035237-A2.
XX
CC PD   06-APR-2006.
XX
CC PF   29-SEP-2005; 2005WO-GB003756.
XX
PR   29-SEP-2004; 2004GB-00021639.
XX
CC PA   (PROT-) PROTEOME SCI PLC.
CC PA   (UNLO ) KINGS COLLEGE LONDON.
XX
CC PI   Westbrook J,  Byers H,  Ward M,  Lovestone S,  Hye A,  Lynham S;
CC PI   Joubert R,  Prefot P,  Kuhn K,  Baumann C,  Schaefer J,  Prinz T;
CC PI   Kienle S;
XX
DR   WPI; 2006-283814/29.
DR   PC:NCBI; gi116533.
DR   PC:SWISSPROT; P10909.
XX
CC PT   Diagnosing Alzheimer's disease in a subject comprises detecting 
CC PT   differentially expressed protein(s) in a tissue sample or body fluid 
CC PT   sample from the subject.
XX
CC PS   Disclosure; Fig 16; 109pp; English.
XX
CC   The new invention relates to proteins that are differentially expressed 
CC   in Alzheimer's disease. Specifically described is a method of diagnosing 
CC   Alzheimer's disease by detecting these differentially expressed proteins 
CC   in a sample. Also described are determining the nature or degree of 
CC   Alzheimer's disease; treating Alzheimer's disease using an agent to 
CC   restore the expression of the differentially expressed proteins; 
CC   screening an agent to determine its usefulness in treating Alzheimer's 
CC   disease; making a pharmaceutical by identifying an agent, manufacturing 
CC   and formulating it with an acceptable carrier; and identifying a protein 
CC   which is differentially expressed in a sample. The pattern of 
CC   differentially expressed proteins in a sample is used to predict the most
CC   appropriate and effective therapy to alleviate the Alzheimer's disease 
CC   and to monitor the success of that treatment. One of the differentially 
CC   expressed proteins is Ig lambda chain C region with accession no P01834 
CC   found in Spot 177 given in the specification. The protein can also be 
CC   serum albumin precursor isoform found in Spot 165, or a range of other 
CC   proteins such as apolipoprotein A-IV precursor, apolipoprotein C-III 
CC   precursor, or transthyretin found in spot ID no 2, 14, and 15. This 
CC   sequence is clusterin precursor, identified in the protein analysis 
CC   method.
CC   
CC   Revised record issued on 19-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 449 AA;

  Query Match             100.0%;  Score 2363;  DB 8;  Length 449;
  Best Local Similarity   100.0%;  
  Matches  449;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMKTLLLFVGLLLTWESGQVLGDQTVSDNELQEMSNQGSKYVNKEIQNAVNGVKQIKTLI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMKTLLLFVGLLLTWESGQVLGDQTVSDNELQEMSNQGSKYVNKEIQNAVNGVKQIKTLI 60

Qy         61 EKTNEERKTLLSNLEEAKKKKEDALNETRESETKLKELPGVCNETMMALWEECKPCLKQT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EKTNEERKTLLSNLEEAKKKKEDALNETRESETKLKELPGVCNETMMALWEECKPCLKQT 120

Qy        121 CMKFYARVCRSGSGLVGRQLEEFLNQSSPFYFWMNGDRIDSLLENDRQQTHMLDVMQDHF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CMKFYARVCRSGSGLVGRQLEEFLNQSSPFYFWMNGDRIDSLLENDRQQTHMLDVMQDHF 180

Qy        181 SRASSIIDELFQDRFFTREPQDTYHYLPFSLPHRRPHFFFPKSRIVRSLMPFSPYEPLNF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SRASSIIDELFQDRFFTREPQDTYHYLPFSLPHRRPHFFFPKSRIVRSLMPFSPYEPLNF 240

Qy        241 HAMFQPFLEMIHEAQQAMDIHFHSPAFQHPPTEFIREGDDDRTVCREIRHNSTGCLRMKD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HAMFQPFLEMIHEAQQAMDIHFHSPAFQHPPTEFIREGDDDRTVCREIRHNSTGCLRMKD 300

Qy        301 QCDKCREILSVDCSTNNPSQAKLRRELDESLQVAERLTRKYNELLKSYQWKMLNTSSLLE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QCDKCREILSVDCSTNNPSQAKLRRELDESLQVAERLTRKYNELLKSYQWKMLNTSSLLE 360

Qy        361 QLNEQFNWVSRLANLTQGEDQYYLRVTTVASHTSDSDVPSGVTEVVVKLFDSDPITVTVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QLNEQFNWVSRLANLTQGEDQYYLRVTTVASHTSDSDVPSGVTEVVVKLFDSDPITVTVP 420

Qy        421 VEVSRKNPKFMETVAEKALQEYRKKHREE 449
              |||||||||||||||||||||||||||||
Db        421 VEVSRKNPKFMETVAEKALQEYRKKHREE 449

SEQ ID NO:1
US-13-321-442-17
; Sequence 17, Application US/13321442
; Patent No. 8748574
; GENERAL INFORMATION
;  APPLICANT: MCBI Inc.
;  TITLE OF INVENTION: New Biomarkers for detecting Alzheimer Disease
;  FILE REFERENCE: 09P01007
;  CURRENT APPLICATION NUMBER: US/13/321,442
;  CURRENT FILING DATE: 2011-11-18
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 449
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-321-442-17

  Query Match             100.0%;  Score 2363;  DB 7;  Length 449;
  Best Local Similarity   100.0%;  
  Matches  449;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMKTLLLFVGLLLTWESGQVLGDQTVSDNELQEMSNQGSKYVNKEIQNAVNGVKQIKTLI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMKTLLLFVGLLLTWESGQVLGDQTVSDNELQEMSNQGSKYVNKEIQNAVNGVKQIKTLI 60

Qy         61 EKTNEERKTLLSNLEEAKKKKEDALNETRESETKLKELPGVCNETMMALWEECKPCLKQT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EKTNEERKTLLSNLEEAKKKKEDALNETRESETKLKELPGVCNETMMALWEECKPCLKQT 120

Qy        121 CMKFYARVCRSGSGLVGRQLEEFLNQSSPFYFWMNGDRIDSLLENDRQQTHMLDVMQDHF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CMKFYARVCRSGSGLVGRQLEEFLNQSSPFYFWMNGDRIDSLLENDRQQTHMLDVMQDHF 180

Qy        181 SRASSIIDELFQDRFFTREPQDTYHYLPFSLPHRRPHFFFPKSRIVRSLMPFSPYEPLNF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SRASSIIDELFQDRFFTREPQDTYHYLPFSLPHRRPHFFFPKSRIVRSLMPFSPYEPLNF 240

Qy        241 HAMFQPFLEMIHEAQQAMDIHFHSPAFQHPPTEFIREGDDDRTVCREIRHNSTGCLRMKD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HAMFQPFLEMIHEAQQAMDIHFHSPAFQHPPTEFIREGDDDRTVCREIRHNSTGCLRMKD 300

Qy        301 QCDKCREILSVDCSTNNPSQAKLRRELDESLQVAERLTRKYNELLKSYQWKMLNTSSLLE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QCDKCREILSVDCSTNNPSQAKLRRELDESLQVAERLTRKYNELLKSYQWKMLNTSSLLE 360

Qy        361 QLNEQFNWVSRLANLTQGEDQYYLRVTTVASHTSDSDVPSGVTEVVVKLFDSDPITVTVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QLNEQFNWVSRLANLTQGEDQYYLRVTTVASHTSDSDVPSGVTEVVVKLFDSDPITVTVP 420

Qy        421 VEVSRKNPKFMETVAEKALQEYRKKHREE 449
              |||||||||||||||||||||||||||||
Db        421 VEVSRKNPKFMETVAEKALQEYRKKHREE 449

SEQ ID NO:2
US-11-664-076-6
; Sequence 6, Application US/11664076
; Patent No. 7897361
; GENERAL INFORMATION
;  APPLICANT: Westbrook, Jules
;  APPLICANT:Byers, Helen
;  APPLICANT:Ward, Malcolm
;  APPLICANT:Lovestone, Simon
;  APPLICANT:Hye, Abdul
;  APPLICANT:Lynham, Stephen

;  APPLICANT:Prefot, Petra
;  APPLICANT:Kuhn, Karsten
;  APPLICANT:Baumann, Christian
;  APPLICANT:Schaefer, Juergen
;  APPLICANT:Prinz, Thorsten
;  APPLICANT:Kienle, Stefan
;  TITLE OF INVENTION: Methods and Compositions Relating to
;  TITLE OF INVENTION:Alzheimer's Disease
;  FILE REFERENCE: 0380-P04293US00
;  CURRENT APPLICATION NUMBER: US/11/664,076
;  CURRENT FILING DATE: 2009-10-20
;  PRIOR APPLICATION NUMBER: PCT/GB05/03756
;  PRIOR FILING DATE: 2005-09-29
;  PRIOR APPLICATION NUMBER: GB 0421639.6
;  PRIOR FILING DATE: 2004-09-29
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 6
;  LENGTH: 449
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-11-664-076-6

  Query Match             100.0%;  Score 8;  DB 3;  Length 449;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HNSTGCLR 8
              ||||||||
Db        290 HNSTGCLR 297
SEQ ID NO:2
ARW93323
ID   ARW93323 standard; peptide; 8 AA.
XX
AC   ARW93323;
XX
DT   07-AUG-2008  (first entry)
XX
DE   N-linked glycopeptide SEQ:350.
XX
KW   protein production; immobilization; mass spectrometry; selectable marker;
KW   cancer; cytostatic; neoplasm; diagnostic test.
XX
OS   Homo sapiens.
XX
CC PN   WO2008066629-A2.
XX
CC PD   05-JUN-2008.
XX
CC PF   24-OCT-2007; 2007WO-US022624.
XX
PR   24-OCT-2006; 2006US-00586485.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
XX
CC PI   Aebersold RH,  Zhang H,  Hood LE,  Sun B;
XX
DR   WPI; 2008-G84650/43.
XX
CC PT   Identifying glycopolypeptides in a sample for identifying a diagnostic 
CC PT   marker for cancer by cleaving glycopolypeptides to generate glycopeptide 
CC PT   fragments and derivatizing the glycopeptide fragments.
XX
CC PS   Example 18; Fig 36; 163pp; English.
XX
CC   The present invention relates to a method of identifying 
CC   glycopolypeptides in a sample. The method comprises: (a) cleaving 
CC   glycopolypeptides to generate glycopeptide fragments; (b) derivatizing 
CC   the glycopeptide fragments in a polypeptide sample; (c) immobilizing the 
CC   derivatized glycopeptide fragments to a solid support; (d) analyzing the 
CC   released glycopeptide fragments using mass spectrometry; (e) adding a 
CC   detergent to a sample comprising glycopolypeptides; (f) adding an 
CC   oxidizing agent to derivatize the glycopeptide fragments; (g) adding a 
CC   quencher to quench the oxidizing agent; and (h) identifying a released 
CC   glycopeptide fragment. An independent claim is included for a method of 
CC   identifying a diagnostic marker for a disease (such as cancer). The 
CC   methods are also useful for evaluating the effectiveness of drugs during 
CC   drug development, optimal dosing, toxicology, drug targeting, and related
CC   therapeutic applications. The present invention allows extensive washing 

CC   sample molecules without the need for additional purification steps that 
CC   can result in loss of sample molecules. The present sequence represents a
CC   N-glycosylated peptide used in a method as described in the invention.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 47;  DB 12;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HNSTGCLR 8
              ||||||||
Db          1 HNSTGCLR 8

SEQ ID NO:6
ARW93327;
XX
DT   07-AUG-2008  (first entry)
XX
DE   N-linked glycopeptide SEQ:354.
XX
KW   protein production; immobilization; mass spectrometry; selectable marker;
KW   cancer; cytostatic; neoplasm; diagnostic test.
XX
OS   Homo sapiens.
XX
CC PN   WO2008066629-A2.
XX
CC PD   05-JUN-2008.
XX
CC PF   24-OCT-2007; 2007WO-US022624.
XX
PR   24-OCT-2006; 2006US-00586485.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
XX
CC PI   Aebersold RH,  Zhang H,  Hood LE,  Sun B;
XX
DR   WPI; 2008-G84650/43.
XX
CC PT   Identifying glycopolypeptides in a sample for identifying a diagnostic 
CC PT   marker for cancer by cleaving glycopolypeptides to generate glycopeptide 
CC PT   fragments and derivatizing the glycopeptide fragments.
XX
CC PS   Example 18; Fig 36; 163pp; English.
XX
CC   The present invention relates to a method of identifying 
CC   glycopolypeptides in a sample. The method comprises: (a) cleaving 
CC   glycopolypeptides to generate glycopeptide fragments; (b) derivatizing 
CC   the glycopeptide fragments in a polypeptide sample; (c) immobilizing the 
CC   derivatized glycopeptide fragments to a solid support; (d) analyzing the 
CC   released glycopeptide fragments using mass spectrometry; (e) adding a 
CC   detergent to a sample comprising glycopolypeptides; (f) adding an 
CC   oxidizing agent to derivatize the glycopeptide fragments; (g) adding a 
CC   quencher to quench the oxidizing agent; and (h) identifying a released 
CC   glycopeptide fragment. An independent claim is included for a method of 
CC   identifying a diagnostic marker for a disease (such as cancer). The 
CC   methods are also useful for evaluating the effectiveness of drugs during 
CC   drug development, optimal dosing, toxicology, drug targeting, and related
CC   therapeutic applications. The present invention allows extensive washing 
CC   to remove non-glycosylated polypeptides and further manipulation of the 
CC   sample molecules without the need for additional purification steps that 
CC   can result in loss of sample molecules. The present sequence represents a
CC   N-glycosylated peptide used in a method as described in the invention.
XX
SQ   Sequence 20 AA;

  Query Match             100.0%;  Score 102;  DB 12;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLNTSSLLEQLNEQFNWVSR 20
              ||||||||||||||||||||
Db          1 MLNTSSLLEQLNEQFNWVSR 20

SEQ ID NO:7
CC PN   WO2008066629-A2.
XX
CC PD   05-JUN-2008.
XX
CC PF   24-OCT-2007; 2007WO-US022624.

PR   24-OCT-2006; 2006US-00586485.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
XX
CC PI   Aebersold RH,  Zhang H,  Hood LE,  Sun B;
XX
DR   WPI; 2008-G84650/43.
XX
CC PT   Identifying glycopolypeptides in a sample for identifying a diagnostic 
CC PT   marker for cancer by cleaving glycopolypeptides to generate glycopeptide 
CC PT   fragments and derivatizing the glycopeptide fragments.
XX
CC PS   Example 18; Fig 36; 163pp; English.
XX
CC   The present invention relates to a method of identifying 
CC   glycopolypeptides in a sample. The method comprises: (a) cleaving 
CC   glycopolypeptides to generate glycopeptide fragments; (b) derivatizing 
CC   the glycopeptide fragments in a polypeptide sample; (c) immobilizing the 
CC   derivatized glycopeptide fragments to a solid support; (d) analyzing the 
CC   released glycopeptide fragments using mass spectrometry; (e) adding a 
CC   detergent to a sample comprising glycopolypeptides; (f) adding an 
CC   oxidizing agent to derivatize the glycopeptide fragments; (g) adding a 
CC   quencher to quench the oxidizing agent; and (h) identifying a released 
CC   glycopeptide fragment. An independent claim is included for a method of 
CC   identifying a diagnostic marker for a disease (such as cancer). The 
CC   methods are also useful for evaluating the effectiveness of drugs during 
CC   drug development, optimal dosing, toxicology, drug targeting, and related
CC   therapeutic applications. The present invention allows extensive washing 
CC   to remove non-glycosylated polypeptides and further manipulation of the 
CC   sample molecules without the need for additional purification steps that 
CC   can result in loss of sample molecules. The present sequence represents a
CC   N-glycosylated peptide used in a method as described in the invention.
XX
SQ   Sequence 14 AA;

  Query Match             100.0%;  Score 73;  DB 12;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LANLTQGEDQYYLR 14
              ||||||||||||||
Db          1 LANLTQGEDQYYLR 14
SEQ ID NO:8
ARW93329
ID   ARW93329 standard; peptide; 20 AA.
XX
AC   ARW93329;
XX
DT   07-AUG-2008  (first entry)
XX
DE   N-linked glycopeptide SEQ:356.
XX
KW   protein production; immobilization; mass spectrometry; selectable marker;
KW   cancer; cytostatic; neoplasm; diagnostic test.
XX
OS   Homo sapiens.
XX
CC PN   WO2008066629-A2.
XX
CC PD   05-JUN-2008.
XX
CC PF   24-OCT-2007; 2007WO-US022624.
XX
PR   24-OCT-2006; 2006US-00586485.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
XX
CC PI   Aebersold RH,  Zhang H,  Hood LE,  Sun B;
XX
DR   WPI; 2008-G84650/43.
XX
CC PT   Identifying glycopolypeptides in a sample for identifying a diagnostic 
CC PT   marker for cancer by cleaving glycopolypeptides to generate glycopeptide 
CC PT   fragments and derivatizing the glycopeptide fragments.
XX
CC PS   Example 18; Fig 36; 163pp; English.
XX
CC   The present invention relates to a method of identifying 
CC   glycopolypeptides in a sample. The method comprises: (a) cleaving 
CC   glycopolypeptides to generate glycopeptide fragments; (b) derivatizing 
CC   the glycopeptide fragments in a polypeptide sample; (c) immobilizing the 
CC   derivatized glycopeptide fragments to a solid support; (d) analyzing the 
CC   released glycopeptide fragments using mass spectrometry; (e) adding a 

CC   oxidizing agent to derivatize the glycopeptide fragments; (g) adding a 
CC   quencher to quench the oxidizing agent; and (h) identifying a released 
CC   glycopeptide fragment. An independent claim is included for a method of 
CC   identifying a diagnostic marker for a disease (such as cancer). The 
CC   methods are also useful for evaluating the effectiveness of drugs during 
CC   drug development, optimal dosing, toxicology, drug targeting, and related
CC   therapeutic applications. The present invention allows extensive washing 
CC   to remove non-glycosylated polypeptides and further manipulation of the 
CC   sample molecules without the need for additional purification steps that 
CC   can result in loss of sample molecules. The present sequence represents a
CC   N-glycosylated peptide used in a method as described in the invention.
XX
SQ   Sequence 20 AA;

  Query Match             87.3%;  Score 103;  DB 12;  Length 20;
  Best Local Similarity   95.0%;  
  Matches   19;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QLEEFLNQSSPFYFWMWGDR 20
              |||||||||||||||| |||
Db          1 QLEEFLNQSSPFYFWMNGDR 20

SEQ ID NO:2
AEE38219
ID   AEE38219 standard; peptide; 10 AA.
XX
AC   AEE38219;
XX
DT   09-FEB-2006  (first entry)
XX
DE   Human serum N-linked glycopeptide SEQ ID NO: 2323.
XX
KW   Bioinformatics; blood; serum; plasma protein; protein detection;
KW   mass spectroscopy; proteomics; glycosylation; diagnosis; cancer;
KW   cytostatic; diabetes; antidiabetic; inflammation; antiinflammatory;
KW   rheumatoid arthritis; antiarthritic; antirheumatic; psychiatric disorder;
KW   neuroleptic; neurological disease; infection; antimicrobial.
XX
OS   Homo sapiens.
XX
CC PN   WO2005114221-A2.
XX
CC PD   01-DEC-2005.
XX
CC PF   20-MAY-2005; 2005WO-US017842.
XX
PR   21-MAY-2004; 2004US-0573593P.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
XX
CC PI   Aebersold RH,  Zhang H;
XX
DR   WPI; 2006-020173/02.
XX
CC PT   Identifying glycopolypeptides in a serum or plasma sample, by identifying
CC PT   released sample glycopeptide fragments that correspond to standard 
CC PT   peptides.
XX
CC PS   Claim 1; SEQ ID NO 2323; 193pp; English.
XX
CC   The invention relates to identifying glycopolypeptides in a serum or 
CC   plasma sample comprising immobilizing derivatized sample 
CC   glycopolypeptides to a solid support, releasing the sample glycopeptide 
CC   fragments from the solid support, adding to the released sample 
CC   glycopeptide fragments standard peptides, and identifying released sample
CC   glycopeptide fragments that correspond to standard peptides added by mass
CC   spectroscopy. Also included are a method for identifying one or more 
CC   diagnostic markers for a disease, a composition comprising peptides 
CC   containing the glycosylation sites (AEE35897-AEE39378, where the peptides
CC   each correspond to peptide fragments derived by cleavage of polypeptides 
CC   using the same cleavage reagent) and a kit comprising peptides containing
CC   the glycosylation sites (AEE35897-AEE39378). The methods are useful for 
CC   identifying glycopolypeptides in a serum or plasma sample. The methods 
CC   can be used for blood serum profiling for the detection of prognostic and

CC   validate drug targets and to evaluate drug efficacy, drug dosing, and/or 
CC   drug toxicity. The methods can also be used for the detection of changes 
CC   in the state of glycosylation of proteins based on the concurrent 
CC   application of protein abundance measurement of protein glycosylation on 
CC   the same sample. The method allows fast throughput and simplicity. It can
CC   be readily adapted for high throughput analysis of samples, which can be 
CC   particularly advantageous for the analysis of clinical specimens. The 
CC   method can also be automated to facilitate the processing of multiple 
CC   samples. The present sequence is a human glycopeptide comprising an N-
CC   linked glycosylation site, suitable for use as a reference peptide in the
CC   method of the invention.
XX
SQ   Sequence 10 AA;

  Query Match             100.0%;  Score 8;  DB 8;  Length 10;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HNSTGCLR 8
              ||||||||
Db          2 HNSTGCLR 9

SEQ ID NO:3
AXF63723
ID   AXF63723 standard; protein; 449 AA.
XX
AC   AXF63723;
XX
DT   19-JAN-2012  (revised)
DT   03-SEP-2009  (first entry)
XX
DE   Human clusterin isoform 2 (CLU) protein SEQ ID:14.
XX
KW   protein therapy; therapeutic; cancer; cytostatic; breast tumor;
KW   endocrine-gen.; gynecological; prostate tumor; uropathic; lung tumor;
KW   respiratory-gen.; colorectal tumor; gastrointestinal-gen.; melanoma;
KW   dermatological; renal tumor; nephrotropic; bladder cancer;
KW   pancreas tumor; neurodegenerative disease; neuroprotective;
KW   alzheimers disease; nootropic; age related macular degeneration;
KW   ophthalmological; creutzfeldt jakob disease; antimicrobial-gen.;
KW   dementia; major depressive disorder; antidepressant; brain ischemia;
KW   cerebroprotective; vasotropic; huntingtons chorea; genetic-disease-gen.;
KW   status epilepticus; anticonvulsant; spinal cord injury; vulnerary;
KW   motor neurone disease; growth-disorder-gen.;
KW   transmissible spongiform encephalopathy; inflammatory disease;
KW   antiinflammatory; crohns disease; immunosuppressive; ulcerative colitis;
KW   celiac disease; inflammatory bowel disease; enteritis; gastritis;
KW   gastroenteritis; colitis; enterocolitis; cholecystitis; pancreatitis;
KW   irritable bowel syndrome; ileocecitis; cirrhosis; aging;
KW   cardiovascular disease; cardiovascular-gen.; atherosclerosis;
KW   antiarteriosclerotic; antilipemic; metabolic-gen.; myocardial infarction;
KW   cardiant; myocarditis; vascular injury; leg ulcer; antiulcer;
KW   diabetes mellitus; antidiabetic; ocular disease; retinal degeneration;
KW   degeneration; polycystic kidney disease; renal disease;
KW   reperfusion injury; myopathy; pancreas disease;
KW   systemic lupus erythematosus; musculoskeletal-gen.; urinary dysfunction;
KW   CLU; Clusterin; clusterin isoform 2; BOND_PC; TRPM-2;
KW   TRPM-2 gene product; apolipoprotein-J; Apo-J; SP-40,40;
KW   aging-associated protein 4; CLU protein; unnamed protein product;
KW   mature alpha-chain (AA 205-427); clusterin; GO5615; GO6629; GO6915;
KW   GO6958; GO8219; GO45087.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          316..377
FT                   /note= "Helix peptide"
FT   Region          326..367
FT                   /note= "Helix peptide"
FT   Region          336..357
FT                   /note= "Helix peptide"
XX
CC PN   WO2009093246-A2.
XX
CC PD   30-JUL-2009.
XX
CC PF   22-JAN-2009; 2009WO-IL000093.
XX
PR   22-JAN-2008; 2008US-0006564P.

PR   25-AUG-2008; 2008US-0136287P.
XX
CC PA   (COMP-) COMPUGEN LTD.
XX
CC PI   Amir A,  Borukhov I,  Kliger Y,  Levine Z,  Levy O,  Oren A;
CC PI   Schreiber E,  Tiran Z,  Toporik A,  Wool A;
XX
DR   WPI; 2009-M04250/52.
DR   REFSEQ; NP_976084.
DR   PC:NCBI; gi116533.
DR   PC:SWISSPROT; P10909.
XX
CC PT   New clusterin-derived peptide, useful for treating cancer, a 
CC PT   neurodegenerative disease, a disease related to inflammation of the 
CC PT   gastrointestinal tract, or a disease pathological disorder characterized 
CC PT   by increased oxidative stress.
XX
CC PS   Claim 3; SEQ ID NO 14; 0pp; English.
XX
CC   The present invention relates to a novel isolated clusterin-derived 
CC   peptide (selected from AXF63710, AXF63712, AXF63714, AXF63724, or 
CC   AXF63725). The invention further discloses (i) an antibody that 
CC   selectively binds to an epitope in a peptide; (ii) a fusion protein; 
CC   (iii) a method of treating diseases (such as cancer, neurodegenerative 
CC   diseases, diseases related to an inflammation of the gastrointestinal 
CC   tract, or a pathological disorder characterized by an increased oxidative
CC   stress) which involves administering a therapeutically effective amount 
CC   of a peptide or an antibody or a fusion protein and a pharmaceutical 
CC   carrier to a subject; (iv) a method of inhibiting the epithelial-to-
CC   mesenchymal transition in carcinoma cells by administering a 
CC   therapeutically effective amount of a peptide or an antibody or a fusion 
CC   protein and a pharmaceutical carrier to a subject; and (v) a nucleotide 
CC   sequence encoding the peptide. The peptide, antibody and fusion protein 
CC   of the invention are useful for manufacturing a medicament (i) for 
CC   treating cancer, neurodegenerative diseases, diseases related to an 
CC   inflammation of the gastrointestinal tract, or a pathological disorder 
CC   characterized by an increased oxidative stress, and (ii) for inhibiting 
CC   the epithelial-to-mesenchymal transition in carcinoma cells. The 
CC   medicament is used for treating cancer [selected from breast cancer, 
CC   prostate cancer, lung cancer, colorectal cancer, melanoma, renal cancer, 
CC   bladder cancer or pancreatic cancer], neurodegenerative diseases 
CC   [selected from Alzheimer's Disease, age-related macular degeneration, 
CC   Creutzfeldt-Jakob disease, radiotherapy induced dementia, axon injury, 
CC   acute cortical spreading depression, alpha-synucleinopathies, brain 
CC   ischemia, Huntington's disease, permanent focal cerebral ischemia, 
CC   peripheral nerve regeneration, post-status epilepticus model, spinal cord
CC   injury, sporadic amyotrophic lateral sclerosis and transmissible 
CC   spongiform encephalopathy], a disease related to an inflammation of the 
CC   gastrointestinal tract [selected from Crohn's disease, ulcerative 
CC   colitis, celiac disease, inflammatory bowel disease, enteritis, 
CC   gastritis, gastroenteritis, colitis, enterocolitis, cholecystitis, 
CC   pancreatitis, Irritable bowel syndrome, cecitis, or cirrhosis], a 
CC   pathological disorder characterized by an increased oxidative stress 
CC   [selected from aging, cardiovascular disease, atherosclerotic aorta, 
CC   myocardial infarction, myocarditis, vascular injury, chronic leg ulcers, 
CC   diabetes mellitus, eye disorders, ocular surface disease, 
CC   pseudoexfoliation syndrome, retinal degeneration, kidney degeneration, 
CC   cystic kidney disease, hydronephrotic neonatal kidney, obstructive 
CC   nephropathy, renal ischemia-reperfusion, myofibrillar myopathies, 
CC   pancreas disorders, pancreatitis, pancreatic acinar cell injuries, 
CC   systemic lupus erythematosus (SLE) or urinary tract obstruction]. The 
CC   present sequence represents a human clusterin isoform 2 (CLU) protein 
CC   which is used for manufacturing a medicament (i) for treating cancer, 
CC   neurodegenerative disease, disease related to inflammation of the 
CC   gastrointestinal tract, or pathological disorder characterized by 
CC   increased oxidative stress, and (ii) for inhibiting the epithelial-to-
CC   mesenchymal transition in carcinoma cells.
CC   
CC   Revised record issued on 15-JAN-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 449 AA;

  Query Match             100.0%;  Score 45;  DB 14;  Length 449;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEDALNETR 9
              |||||||||
Db         81 KEDALNETR 89

AYC80608
ID   AYC80608 standard; protein; 393 AA.
XX
AC   AYC80608;
XX
DT   05-AUG-2010  (first entry)

DE   Human apolipoprotein J precursor protein fragment SEQ:8.
XX
KW   Clusterin; apolipoprotein J; biomarker; central nervous system disease;
KW   diagnostic test; growth-disorder-gen.; motor neurone disease;
KW   neurodegenerative disease; neuroprotective; prognosis; protein detection;
KW   protein quantitation; protein therapy; screening; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2010061283-A2.
XX
CC PD   03-JUN-2010.
XX
CC PF   25-NOV-2009; 2009WO-IB007580.
XX
PR   25-NOV-2008; 2008IT-TO000870.
XX
CC PA   (BIOI-) BIOINDUSTRY PARK DEL CANAVESE SPA.
XX
CC PI   Abrescia C,  Bongioanni P,  Bucci EM,  Corpillo D,  De Tata V;
CC PI   Franciosi L,  Giuliano Albo A,  Lis K,  Natale M;
XX
DR   WPI; 2010-G28493/39.
DR   GENBANK; AAA51765.
XX
CC PT   New polypeptide used as a biomarker for diagnosing in vitro or detecting 
CC PT   the progression of a neurodegenerative disorder in an individual.
XX
CC PS   Disclosure; SEQ ID NO 8; 61pp; English.
XX
CC   The present invention relates to a new polypeptide used as a biomarker 
CC   for diagnosing in vitro or detecting the progression of a 
CC   neurodegenerative disorder in an individual. An independent claim is 
CC   included for a method for diagnosing the in vitro or detecting the 
CC   progression of a neurodegenerative disorder, where the neurodegenerative 
CC   disorder is amyotrophic lateral sclerosis in an individual comprising: 
CC   (a) isolating a biological sample from an individual; (b) quantifying the
CC   level of one or more polypeptides or a composition in the biological 
CC   sample; and (c) comparing the level with a reference level. The protein 
CC   provides effective, accurate and simple therapy for amyotrophic lateral 
CC   sclerosis. The present sequence represents a human apolipoprotein J 
CC   precursor protein fragment used in the identification of novel biomarkers
CC   by screening plasma proteins as described in a method of the invention.
XX
SQ   Sequence 393 AA;

  Query Match             100.0%;  Score 45;  DB 17;  Length 393;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEDALNETR 9
              |||||||||
Db         37 KEDALNETR 45




11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
April 10, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649